Citation Nr: 1442497	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of service connection for a right knee disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been obtained to reopen a claim of service connection for a left knee disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in May 2013.  The transcript of the hearing is of record.

It was agreed at the hearing that the record would be held open for 60 days for the Veteran to submit additional evidence.  In July 2013, the Veteran submitted evidence along with a waiver of initial RO consideration of the evidence; the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800; § 20.1304 (2013).

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  A March 1999 RO rating decision denied the Veteran's claim of entitlement to service connection for a right knee disorder.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.
 
2.  Evidence associated with the claims file after the March 1999 denial is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of a right knee disorder.

3.  An October 1996 RO rating decision denied the Veteran's claim of entitlement to service connection for a left knee disorder.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.
 
4.  Evidence associated with the claims file after the October 1996 denial is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of a left knee disorder.

5.  Granting the benefit of the doubt to the Veteran, the currently demonstrated right and left knee disabilities are related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The March 1999 RO rating decision which denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The October 1996 RO rating decision which denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has been received, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for the establishment of service connection for disabilities of the left and right knees are approximated.  38 U.S.C.A. §§ 1101, 1110; 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The petitions to reopen the claims of entitlement to service connection for right and left knee disabilities have been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, given the favorable disposition of the claims for service connection for disabilities of the right and left knees, the Board finds that all notification and development needed to fairly adjudicate these claims has also been accomplished.


II.  New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

The Veteran's initial claim of entitlement to service connection for left and right knee disorders was denied by in an October 1996 rating decision.  The basis for the denial was that the Veteran did not manifest a currently diagnosed condition attributable to either knee.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).  

The Veteran sought to reopen the right knee claim in May 1998.  That claim was denied in a March 1999 rating decision, which reached the merits of the claim but again denied it because the evidence failed to show the requisite nexus or link between his current right knee condition and his military service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen his service connection claims for his right and left knees February 2009.  The Board finds that the evidence added to the record since the previous denials - in particular September 2011 and June 2013 private orthopedic examination reports from Dr. J.M.D., an October 2011 VA examination, and various statements, including testimony at the May 2013 Travel Board hearing, with the Veteran asserting that he has had bilateral knee symptomatology since his active duty service - is new and material and requires reopening of the Appellant's claim.  These statements are so significant that they must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for a low back disability is reopened.

III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis (which has been diagnosed in the right knee only) is a chronic disease under § 3.309(a), the Court finds as a matter of law that continuity of symptomatology may serve in lieu of medical nexus.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran attributes his bilateral knee disorders to injury incurred during his active service, due to his parachute training and in particular to an injury to his knees during a nighttime training jump.  He maintains that, since that time, he has experienced pain, locking, and other symptomatology in both his right and left knees.

Post service medical records establish bilateral knee pathology, including diagnoses of right knee osteoarthritis and chronic left knee strain.  See, e.g., October 2011 VA Examination Report (reflecting a diagnostic impression of right knee osteoarthritis, status post-surgical with residual scar, and left knee strain).  Moreover, service treatment records (STRs) reflect that he was examined and found qualified for Airborne service, and his DD 214 confirms that he was awarded a Parachutist Badge.  See 38 U.S.C.A. § 1154(a) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).  Given this information, the Board has no reason to question the competency or credibility of the Veteran's lay accounts of injuries to his knees during parachutist training.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence).  Therefore, the first and second elements for service connection, namely a current disability and an in-service incurrence, have been met.  See Shedden, 381 F.3d at 1166-67.

With respect to the third element, a nexus between the in-service injury and the current disability, the Board finds that the evidence is at least in equipoise as to whether there is a nexus between the Veteran's current right and left knee disabilities and his active duty service.  In this regard, as noted above, the Veteran reported an injury to his knees during a nighttime training jump in "early 1979."  He additionally testified that, subsequent to the parachuting injury, he noticed stiffness and locking, as well as difficulty performing strenuous activity for long periods of time.  See May 2013 Board Hearing Testimony.  No specific reference to an injury of either knee was made in his service treatment records (STRs).  His STRs do, however, show a complaint of his legs cramping after periods of increased activity.  See September 1979 Report of Medical History.


Post-service, VA treatment records from November 1992 reflect that the Veteran complained of bilateral knee symptomatology "since leaving the military," consisting of pain, locking, dislocation, giving way, and occasional swelling, more severe on the right than the left.  The VA treating physician also noted the Veteran's history of parachute training.  

Subsequent VA treatment records reflect continued complaints of knee symptoms.  See, e.g., December 1995 VA Medical Certificate (reflecting complaints of recurrent right knee dislocation); October 1997 VA Medical Certificate (showing complaints of bilateral knee pain); September 1998 VA Medical Consultation Sheet (showing a complaint of "longstanding knee pain bilaterally"); December 1999 VA Primary Care Evaluation (noting a reported history of knee injury during service and reflecting complaints of right knee dislocation); March 2000 VA Physical Therapy Note (reflecting that the Veteran was status post right knee scope); March 2008 VA Orthopedic Consultation Report (noting complaints of knee pain, popping, and dislocation, primarily on the right side, but with less pronounced symptoms also on the left).

In a September 2011 private orthopedic examination report, Dr. J.M.D. found that the Veteran's left knee symptomatology, characterized by mild aching pain, was attributable to his in-service parachuting injury.  As to the right knee, Dr. J.M.D. noted the Veteran's history of arthroscopic debridement and opined that the right knee pathology was more likely than not a "direct result of his military service and a patellar dislocation sustained" on a parachute jump.  See also June 2013 Dr. J.M.D. Addendum Report (reasoning that the injury, as described by the Veteran, likely resulted in traumatic injury to the front of the knees including dislocation, which led to his current right knee arthritis and chronic left knee strain).


The December 2011 VA examiner concluded that the Veteran's right and left knee disorders were less likely than not related to the incidents in service.  In support of this, the examiner stated that there was no documented treatment for the knees during active service, noting that the Veteran first complained of knee symptoms in 1995, so 16 years following his discharge from service.  Rather, the examiner attributed the Veteran's knee pathology to aging as well as his work history involving truck driving, stock clearing, and construction, which required heavy lifting.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether there is a nexus between the Veteran's current right and left knee disabilities and his active duty service.  The Veteran competently and credibly testified as to the underlying in-service injury and to the resultant continuing symptomatology.  See Layno, 6 Vet. App. 469; Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336-37.  Additionally, as mentioned, his DD 214 reflects his parachutist's badge, which is consistent with in-service injury due repeated knee trauma.  Further, while the VA examiner attributed the Veteran's knee pathology to aging and intercurrent post-service employment, there is also medical evidence showing that the Veteran reported a history of bilateral knee symptoms since his in-service injury, namely a VA treatment record dated in November 1992 showing that he described persistent bilateral knee pain since his parachute training in service.  This statement was made more than three years prior to the time that he first submitted a claim for service connection for his right and left knee conditions, lending further credence to his assertions as to his in-service injury and continuing symptoms since that time.  Moreover, statements from the Veteran's brothers, submitted in June 2013, further bolster his assertions, as these statements confirm that the Veteran suffered severe knee pain, locking, and dislocation since his discharge from service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).


Additionally, as noted, the September 2011 and June 2013 private opinions attribute the Veteran's left and right knee disabilities to his active service.  As the record contains medical opinions weighing both in favor of and against the Veteran's claim, and as the Veteran has competently and credibly testified as to the in-service injury to his knees and the bilateral knee pathology which has continued since that time, the Board finds that the evidence regarding the third element, causal relationship, is at least in relative equipoise.  

Because the evidence is at least in equipoise as to all required elements for a finding of service connection, the Board finds that the criteria for service connection for disabilities of the right and left knees are approximated


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a right knee disorder is reopened.

The reopened claims for service connection for right and left knee disorders are granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


